Title: To Thomas Jefferson from Etienne Lemaire, 12 August 1805
From: Lemaire, Etienne
To: Jefferson, Thomas


                  
                      
                     Washington City du 12 aoust 1805
                  
                  Monsieur Je prend la liberty de vous presenter mon Respecque. La presente est pour vous prevenir que Je vien de Recevoir par Baltimore, un Barill. et .4. Caisse; et 1 Spece de Câge dant la qu’el ÿ lia, une petite Bôitte resenblant Baû Coûpe a le Curreuille, et l’eautres, un oïseau resenblant a la pie, qu’illia En eúrôpe; monsieur Je l’honneur de vous avertir aûsi que les ouvrage de l’interrieur et lesterrieur de la Maison vont Bien dousement et je Crain Baûcoupe Que Cequi lia de plus Esencielle ne Soi pas fini pre. Vôtre Retoûr a vashington; ge ne pas encor recûe les Commende de marseille. Monsieur je Soite de tout mon Cœur que vous Jouïsé d’une parfaite Sentez, et tout Vôtre Respectable famille. mes respecque Sille vous plai. Je fini En atendent lhonneur de recevoir vos ordre—
                   Je Sui avecque tous le plus profon respeque Vôtre tres hunble et tres obeisent Serviteur
                  
                     Etienne Lemaire 
                     
                  
                  
                     toute la famille Ce porte Bien.
                  
               